DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Final Action is responsive to Amendment filed on 01/04/2021.  Claims 1-7, 10-12, 15, 21, 22, 28, and 32-37 are currently pending.  No claims have been added.  Claims 8, 9, 13, 14, 16-20, 23-27, and 29-31 have been cancelled.  Claims 1, 7, 28, 34, and 36 have been amended.  Claims 1, 7, and 28 are independent claims.

Objections – Withdrawn
The Claim Objections of claims 1, 28, and 36 is withdrawn as necessitated by amendment.

Rejections - Withdrawn
The previous 35 U.S.C §102 rejection of claims 1-3, 15, 22, 32, 34, 36, and 37 over Moore is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 4 over Moore in view of Kohno is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 5 over Moore in view of Kohno in further view of DeKeyser is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 6 over Moore in view of Kohno in further view of Dietz is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 21 over Moore in view of Plagemann is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 33 over Moore in view of Baldwin is withdrawn as necessitated by amendment.
The previous 35 U.S.C §103 rejection of claim 35 over Moore in view of Shamaie is withdrawn as necessitated by amendment.

Response to Arguments
Examiner notes that Applicant's Interview Summary on page 8 of the Remarks does not correspond with Examiner's Interview Summary dated 12/30/2020 as no particular language was agreed upon.
Applicant's arguments filed 01/04/2021 in regards to claim 1 have been fully considered but they are moot in view of the new grounds of rejection.  Assuming arguendo, Applicant argues that the Moore reference fails to teach that “the recording of the event to be available for posting by a user to a social network via user input by the user to a dashboard displayed at the additional device”. [Emphasis given by Applicant, see Remarks page 11]  
Applicant’s arguments are directed to the newly amended claim language.  Examiner notes that the current references, as a whole, teach the newly amended claim.  In particular, Johnson at least teaches “a dashboard displayed at the additional device” where received content is made available for positing to a social network via user input by a user.  Johnson recites that the “system can be used for…content received from other devices” (Johnson [0038]), “the photo section 1004 shows an array of cells 1040 where each cell 1040 contains a thumbnail of a photo managed by the system or photos in the currently selected photo album” (Johnson [0060] – the photo section is equivalent to the claimed dashboard), a “user can select individual photos for sharing by selecting individual cells” [0061], and sharing can be to a social network (Johnson [0062]).  See below for the current 103 rejection of claim 1.  Therefore, the references, as a whole, have been reasonably interpreted as teaching the recited claim language.

Moreover, the claim limitation is written as intended use “the transmitting causing the recording of the event to be stored and available for posting by a user to a socialF IG. 3 IP-P2543USI PATENTSnetwork via user input by the user to a dashboard”.   A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that claim 7 defines a patentable invention without specifically pointing out how the language of claim 7 patentably distinguishes them from the references. 
In regards to clam 28, substantially similar limitations to claim 1 are presented and Examiner counter-asserts the rationale of claim 1 set forth above. Additionally, in response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Additionally, Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a 
Applicant further argues on page 12 that all the respective dependent claims are allowable for the reasons argued above.  The Examiner respectfully disagrees, and counter-asserts the rationale set forth above.

Claim Objections
Claim 7 is objected to because of the following informalities:  Claim 7 recites “posting by a user” in the fifteenth line.  However, “a user” has already been instantiated in the seventh line.  Examiner suggest reciting “posting by [[a]] the user”.  Appropriate correction is required.
Claim 34 is objected to because of the following informalities:  Claim 34 recites “a natural gesture used in during an ordinary conversation”.  Examiner suggests reciting “a natural gesture used [[in]] during an ordinary conversation”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 34-35 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph
The term "ordinary" in claim 34 is a relative term which renders the claim indefinite.  The term "ordinary" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Thus, claim 34 is indefinite to what "ordinary conversation" is to encompass.  Examiner suggests reciting “ conversation”.
The dependent claim 35, included in the statement of reject but not specifically addressed in the body of the rejection, has inherited the deficiencies of its parent claim and has not resolved the deficiencies. Therefore, it is rejected based on the same rationale as applied to its parent claim above.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 7 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Moore et al. (US 2012/0213212 A1; hereafter “Moore”).

Claim 7, Moore teaches a wearable device implemented as a pair of glasses, the wearable device comprising: (Moore [0026] [0028] [0036]: life recorder; Fig. 1A and 2A Figs 1A and 2A showing a pair of glasses) 
a memory configured to store video data in a buffer; (Moore [0028]: memory; [0057]: memory buffer) 
a camera configured to passively record the video data for the buffer; (Moore [0028] [0046]: camera; [0057]: captured video and audio are placed in a cyclic buffer)  
a processor configured to: (Moore [0028]: processor) 
process the passively recorded video data using one or more image recognition techniques to recognize a gesture associated with a user in the video data, the user different than an additional user that is wearing the pair of glasses while the video data is passively recorded; (Moore [0033] [0048]: Image and audio processing engine processes video, image, and audio data received from capture device to assist in the detection and/or tracking of targets/objects by utilizing structure data and gesture recognition engine; [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret movements of a skeletal model and to detect the performance of a particular gesture; [0059][0060]: the particular situation identified may include a particular person (e.g., a friend) and the particular situation identified may include a particular gesture (e.g., waiving) being performed by the particular person) 
in response to recognizing the gesture associated with the user in the video data, generate a recording of an event based on the recognized gesture; (Moore [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified) and 
a transmitter configured to transmit the recording of the event over a network from the wearable device to an additional device responsive to recognizing the gesture and generating the recording of the event, the transmitting causing the recording of the event to be stored and available for posting by a user to a socialF IG. 3 IP-P2543USI PATENTSnetwork via user input by the user to a dashboard, wherein the recording of the event that is transmitted from the wearable device to the additional device includes images or video of the user captured by the camera of the wearable device worn by the additional user. (Moore [0024] [0027] [0030]: The life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive [dashboard]. The searchable digital archive may comprise a remote storage and/or application server; searchable digital archive of captured life experiences has many practical applications including allowing users of a computing device to search for and download life recordings; [0047] [0063] [0076] [0078]: a life recording that includes both audio and video information is automatically transmitted to a target device such as a social networking server; [0002]: uploaded to social networking websites)

Regarding Claim 15, Moore in view of Johnson teaches wherein the transmitter is configured to transmit the recording of the event over the network from the wearable device to a server device.  (Moore [0023] [0025] [0063]: life recordings are automatically transmitted from the life recorder to a target device such as a mobile device, web server, or a social networking server)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 22, 28, 32, 34, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson (US 2013/0036364 A1; hereafter “Johnson”).

Regarding Claim 1, Moore teaches a computer implemented method comprising: obtaining a plurality of predefined natural gestures; (Moore [0051] [0052] [0060]: gestures recognizer engine may include a collection of gesture filters, each comprising information concerning a gesture that may be performed by a skeletal model)
passively recording, by a camera of a pair of glasses worn by a first user, video data in a buffer of a memory of the pair of glasses; (Moore [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) 
processing the passively recorded video data using one or more image recognition techniques to identify a gesture associated with a second user in the video data as corresponding to one of the plurality of predefined natural gestures; (Moore [0033] [0048]: Image and audio processing engine processes video, image, and audio data received from capture device to assist in the detection and/or tracking of targets/objects by utilizing structure data and gesture recognition engine; [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret movements of a skeletal model and to detect the performance of a particular gesture; [0059][0060]: the 
in response to identifying the gesture associated with the second user in the video data as corresponding to one of the predefined natural gestures, generating a recording of an event to include a portion of the passively recorded video data; (Moore [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified) and 
responsive to identifying the gesture and generating the recording of the event that includes the portion of the passively recorded video data, automatically transmitting the recording of the event over a network from the pair of glasses to an additional device to cause the recording of the event to be available for posting by a user to a social network via user input by the user to a dashboard [displayed at the additional device], wherein the recording of the event that is automatically transmitted from the pair of glasses to the additional device includes images or video of the second user captured by the camera of the pair of glasses worn by the first user.  (Moore [0024] [0027] [0030]: The life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive [dashboard]. The searchable digital archive may comprise a remote storage and/or application server; searchable digital archive of captured life experiences has many practical applications including allowing users of a computing device to search for and download life recordings; [0063] [0076] [0078]: a life recording that includes both audio and video information is automatically transmitted to a target device such as a mobile device, web server, or a social networking server; [0002]: uploaded to social networking websites)
Although Moore does teach “life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive…A searchable digital archive of captured life experiences…allowing users of a computing device to search for and download life recordings” [0024] 
Johnson teaches a dashboard displayed at the additional device, (Johnson [0038] [0077]: The system can be used for photos, videos and other content that is captured or stored by the electronic device, or content received from other devices or persons and forwarded; [0045] [0060]: a user can request to navigate to the photo section [dashboard]; displaying the photo section; [0061] [0062]: The user can select individual photos for sharing by selecting individual cells; The share icon can bring up a sharing selection interface to select the methods for sharing the photos selected in the photo section; Figs. 10 and 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to display a dashboard at an additional device as described by Johnson for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore, with a reasonable expectation of success, in order to allow a user to access the recordings for future use (Moore [0003]).  Also having the dashboard displayed at the additional device may enhance synchronization between devices of a user which would allow the user to be more productive and allow the user to view recordings in an easy, organized manner as would be obvious to one of ordinary skill in the art before the effective filing dates of Applicant’s subject matter. In addition, references (Moore and Johnson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.

Regarding Claim 2, Moore in view of Johnson teaches wherein the recording of the event begins a first predetermined period of time before the gesture is identified and ends a second predetermined period of time after the gesture is identified.   (Moore [0075]: A predetermined amount 

Regarding Claim 3, Moore in view of Johnson teaches wherein the transmitting the recording of the event comprises transmitting the recording of the event over the network from the pair of glasses to a server device.  (Moore [0023] [0025] [0063]: life recordings are automatically transmitted from the life recorder to a target device such as a mobile device, web server, or a social networking server)

Regarding Claim 22, Moore in view of Johnson teaches wherein the generating the recording of the event comprises generating a snapshot of the event.  (Moore [0023] [0028] [0040]: life recorder is a recording device that continuously captures life experiences, including unanticipated life experiences, in image [snapshot])

Regarding Claim 28, Moore teaches a  computer implemented method comprising: receiving, at a server device, one or more images or videos recorded by a camera of a pair of glasses worn by a first user,  (Moore [0024] [0026]: receiving at the server audio and video recordings from the life recorder; [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) 
the one or more images or videos passively recorded by the camera of the pair of glasses worn by the first user (Moore [0030] [0036] [0057]: life recorder 240 captures a video and/or audio recordings in a cyclic buffer of the life recorder; life recorder is a head-mounted life recorder such as a pair of glasses; Figs 1A and 2A showing a pair of glasses comprising a camera) and 
automatically communicated F IG5 IP-P2543USIPATENTSfrom the pair of glasses to the server device over a network in response to identifying a gesture associated with a second user in the one or more images or videos that corresponds to one of a plurality of predefined natural gestures;  (Moore [0052]: image and audio processing engine 194 may use the gesture recognition engine 190 to help interpret movements of a skeletal model and to detect the performance of a particular gesture; [0059][0060]: the particular situation identified may include a particular person (e.g., a friend) and the particular situation identified may include a particular gesture (e.g., waiving) being performed by the particular person [0075]: a recording summary is automatically generated from the life recording; a recording summary may comprise a video recording and/or audio recording associated with the time duration for which a particular situation was identified; [0063] [0076][0078]: a life recording that includes both audio and video information is automatically transmitted to a target device such as a web server or social networking server)
storing the one or more images or videos in a storage associated with the server device; (Moore [0024] [0030]: The life experiences captured by a life recorder may be summarized, indexed, and stored in a searchable digital archive. The searchable digital archive may comprise a remote storage and/or application server)
receiving, from a client device, a user request to access the one or more images or videos; (Moore [0024] [0027]: client requests access to the video and audio recordings)
causing display of a dashboard at the client device, [the dashboard including a control to post the one or more images or videos to a social network]; (Moore [0024] [0027] [0030] [0078]: a client may download and display video and audio recordings associated with a life recorder)
Moore also teaches uploading to social networking websites [0002].  However, Moore may not explicitly teach every aspect of [causing display of a dashboard at the client device,] the dashboard including a control to post the one or more images or videos to a social network; and uploading the one 
Johnson teaches causing display of a dashboard at the client device, the dashboard including a control to post the one or more images or videos to a social network; (Johnson [0045] [0060]: a user can request to navigate to the photo section; displaying the photo section; [0061] [0062]: The user can select individual photos for sharing by selecting individual cells; The share icon can bring up a sharing selection interface to select the methods for sharing the photos selected in the photo section; Figs. 10 and 11)  and 
uploading the one or more images or videos to the social network in response to receiving user input by the first user to the displayed dashboard to select the control.  (Johnson [0062] [0063]: The sharing selection interface includes options for the user to select in sharing selected photos; If the user selects one of the various social networking, photo sharing or other website options then the system can open an Internet browser on the device accessing the user's home page on the selected site and upload the selected photos; Figs. 10 and 11)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to upload the captured images to a social network via user input to a dashboard as described by Johnson for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore, with a reasonable expectation of success, for collaboration, social engagement, and life logging purposes. In addition, references (Moore and Johnson) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, video recording. This close relation between both of the references highly suggests an expectation of success.

Claim 32, Moore in view of Johnson teaches wherein the automatically transmitting the recording of the event occurs without user input by the first user to the pair of glasses. (Moore [0023] [0025] [0063]: life recordings are automatically transmitted)

Regarding Claim 34, Moore in view of Johnson teaches wherein the gesture associated with the second user comprises a natural gesture used in during an ordinary conversation or social interactions.  (Moore [0059] [0060]: the particular situation identified may include detecting of a particular person (e.g., a friend) and the particular situation identified may include a particular gesture (e.g., waiving) being performed by the particular person...NOTE: waving is a social interaction)

Regarding Claim 36, Moore in view of Johnson teaches wherein the recording of the event begins a predetermined amount of time before the gesture.  (Moore [0075]: A predetermined amount of time (e.g., 30 seconds) may also be added before and after the start and end times associated with the duration for which a particular situation [gesture] was identified)

Regarding Claim 37, Moore in view of Johnson teaches wherein the camera of the pair of glasses is directed to capture a field of view of the first user that is wearing the pair of glasses. (Moore [0031]: the positioning used by life recorder 24 is that its capture range may be inline with the viewing range of user 18 (i.e., the visual recording may correspond with what user 18 was looking at)

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Kohno et al. (US 2015/0074742 A1; hereafter “Kohno”).

Claim 4, Moore in view of Johnson may not explicitly teach every aspect of further comprising: identifying an additional gesture associated with the first user that is wearing the pair of glasses in the video data as corresponding to a privacy command; and restricting access to the recording of the event based on the privacy command.  
However, Kohno teaches further comprising: identifying an additional gesture associated with the first user that is wearing the pair of glasses in the video data as corresponding to a privacy command; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-crossed gesture to indicate that all recording is forbidden; Any person associated with a scene may make such a gesture, including the person who is capturing the scene) and restricting access to the recording of the event based on the privacy command.  (Kohno [0059] [0064] [0086] [0114] [0118]: prohibiting access to the recording of the event based on the privacy command)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a privacy gesture and restrict access as described by Kohno for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson, with a reasonable expectation of success, for privacy and security purposes (Kohno [0005] [0055]). In addition, references (Moore in view of Johnson and Kohno) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson further view of Kohno in further view of DeKeyser (US 2013/0188048 A1; hereafter “DeKeyser”).

Claim 5, Moore in view of Johnson in further view of Kohno teaches wherein the additional gesture corresponding to the privacy command is different from the gesture and is performed by a different user than the second user associated with the gesture; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-crossed gesture to indicate that all recording is forbidden...NOTE: these gestures would be different than a gesture used to start initiate recording; Any person associated with a scene may make such a gesture, including the person who is capturing the scene)
However, Moore in view of Johnson in further view of Kohno does not explicitly teach every aspect of wherein the restricting access comprises requiring a password to access the recording of the event.  
DeKeyser teaches wherein the restricting access comprises requiring a password to access the recording of the event.  (DeKeyser [0025]: requiring a password)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to require a password to access the recordings as described by DeKeyser for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson in further view of Kohno, with a reasonable expectation of success, for authentication and integrity purposes (DeKeyser [0025]). In addition, references (Moore in view of Johnson in further view of Kohno and DeKeyser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Kohno in further view of Dietz (US 6,591,068 B1; hereafter “Dietz”).

Claim 6, Moore in view of Johnson in further view of Kohno teaches wherein the privacy command comprises a phrase spoken by the first user signifying a desire for secrecy or privacy, (Kohno [0035] [0038] [0074] [0075]: utterance or noise made by a person. For example, a person may make a verbal request, specifying that "no recording is allowed." Or a person may make a "shushing" sound to indicate that audio recording is not allowed. Or a person may whisper to indicate that heightened privacy applies; any person associated with a scene may make such a gesture, including the person who is capturing the scene)
However, Moore in view of Johnson in further view of Kohno may not explicitly teach every aspect of wherein the restricting access comprises restricting access to the second user included in the recording of the event.  
Dietz teaches wherein the restricting access comprises restricting access to the second user included in the recording of the event.  (Dietz column 6 lines 34-39: only people recorded in the event can access the recording)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to restrict access to one or more users included in the recording of the event as described by Dietz for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson in further view of Kohno, with a reasonable expectation of success, for confidentiality purposes. Thus, one of ordinary skill in the art would recognize that life logging and user confidentiality would be enhanced. In addition, references (Moore in view of Johnson in further view of Kohno and Dietz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Kohno.

Regarding Claim 10, Moore may not explicitly teach every aspect of wherein the processor is further configured to: receive a privacy command from the additional user; and restrict access to the recording of the event based on the privacy command.  
However, Kohno teaches wherein the processor is further configured to: receive a privacy command from the additional user; (Kohno [0035] [0038] [0074] [0075]: gestures may include a finger to the lips to indicate that no audio recording is allowed, a palms-up halt gesture or arms-crossed gesture to indicate that all recording is forbidden; Any person associated with a scene may make such a gesture, including the person who is capturing the scene) and restrict access to the recording of the event based on the privacy command. (Kohno [0059] [0064] [0086] [0114] [0118]: prohibiting access to the recording of the event based on the privacy command)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to identify a privacy gesture and restrict access as described by Kohno for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore, with a reasonable expectation of success, for privacy and security purposes (Kohno [0005] [0055]). In addition, references (Moore and Kohno) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, environmental-sensing applications. This close relation between both of the references highly suggests an expectation of success.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Kohno in further view of Dietz.

Claim 11, Moore in view of Kohno may not explicitly teach every aspect of wherein the restricted access includes only the user or one or more other users depicted in the recording of the event.  
However, Dietz teaches wherein the restricted access includes only the user or one or more other users depicted in the recording of the event. (Dietz column 6 lines 34-39: only people recorded in the event can access the recording)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to restrict access to one or more users included in the recording of the event as described by Dietz for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Kohno, with a reasonable expectation of success, for confidentiality purposes. Thus, one of ordinary skill in the art would recognize that life logging and user confidentiality would be enhanced. In addition, references (Moore in view of Kohno and Dietz) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, video recording. This close relation between both of the references highly suggests an expectation of success.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Kohno in further view of Dietz in further view of DeKeyser.

Regarding Claim 12, Moore in view of Kohno in further view of Dietz does teach wearable devices (Moore [0030]; Kohno [0038]) and accessing the recorded event can be based on authentication of users who have code receivers (Dietz column 6 lines 34-39). However, Moore in view of Kohno in further view of Dietz may not explicitly teach every aspect of wherein access to the 
DeKeyser teaches wherein access to the recording of the event is based on authentication from the additional user that is wearing pair of glasses.  (DeKeyser [0025]: requiring a password from the user wearing the glasses)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to require a password to access the recordings as described by DeKeyser for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in further view of Kohno in further view of Dietz, with a reasonable expectation of success, for authentication and integrity purposes (DeKeyser [0025]). In addition, references (Moore in view of Kohno in further view of Dietz and DeKeyser) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, environmental-sensing applications. This close relation between both of the references highly suggests an expectation of success.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Plagemann et al. (US 2014/0123208 A1; hereafter “Plagemann”).

Regarding Claim 21, Moore in view of Johnson may not explicitly teach every aspect of further comprising: detecting, from the video data in the buffer prior to detecting the gesture, a privacy command associated with the first user that is wearing the pair of glasses; and in response to detection of the privacy command, automatically stopping storing the recording of the event.  
However, Plagemann teaches further comprising: detecting, from the video data in the buffer prior to detecting the gesture, a privacy command associated with the first user that is wearing the pair of glasses; and in response to detection of the privacy command, automatically stopping storing the recording of the event.  (Plagemann [0037] [0054]: the first time a sensor is used, for example for gesture recognition, a determination may be made as to whether or not a command is permissible according to the privacy policy; establishing a privacy mode prior so that initial state may indicate that the data generated by the sensor is not being stored in persistent storage or being transmitted to a remote entity)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter to provide the stop signal [privacy command] to be detected prior to detecting the gesture to stop storing the recording as described by Plagemann for the benefit of the wearable device that records a data stream and, in response to a gesture, generates as segment of the data stream of Moore in view of Johnson, with a reasonable expectation of success, for confidentiality purposes. Thus, one of ordinary skill in the art would recognize that life logging and user confidentiality would be enhanced. In addition, references (Moore in view of Johnson and Plagemann) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success

Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Baldwin et al.	(US 2014/0129627 A1; hereafter “Baldwin”). 

Regarding Claim 33, Moore in view of Johnson teaches a first user that is wearing glasses (Moore [0023] [0026] [0036]); however, Moore in view of Johnson may not explicitly teach every aspect of wherein the dashboard is preconfigured with settings of the first user that is wearing the pair of glasses to enable posting to the social network.  
wherein the dashboard is preconfigured with settings of the first user [that is wearing the pair of glasses] to enable posting to the social network.  (Baldwin [0054] [0062]: an image captured using the built-in camera of a mobile device may be automatically uploaded to the social networking system 130 immediately upon being captured or at a later time; the automatic uploading functionality may be configured and performed according to settings specified by the user or the social networking system 130. The settings may include privacy settings of the user. The settings may dictate when and how images are both uploaded from the user device 110 to the social networking system 130 and shared therein; [0081]: settings provided by the user or the social networking system 130 may specify rules for publishing and sharing the image. For example, based on the settings, the uploaded image may be automatically published to one or more pages of the social networking system 130, including, for example, a user profile, a news feed, a timeline, etc.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the dashboard to be preconfigured with settings of a user of the wearable device to enable posting to the social network as described by Baldwin for the benefit of a wearable device that records a data stream and, in response to a gesture trigger, generates as segment of the data stream of Moore in view of Johnson, with a reasonable expectation of success, to allow how particular information associated with a user can be shared (Baldwin [0054]) and provides ease to a user (Baldwin [0060]), thus, enhancing user experience. In addition, reference (Moore in view of Johnson and Baldwin) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over Moore in view of Johnson in further view of Shamaie et al. (US 2009/0051648 A1; hereafter “Shamaie”).

Regarding Claim 35, Moore in view of Johnson may not explicitly teach every aspect of wherein the natural gesture comprises a handshake between the first user and the second user or a hug between the first user and the second user.  
However, Shamaie teaches wherein the natural gesture comprises a handshake between the first user and the second user or a hug between the first user and the second user. (Shamaie [0006]: Sensing the motion of the device may further include detecting a subconscious body movement of a user of the device, and the invoked functionality may be associated with the subconscious body movement. The process may also include detecting first and second user inputs; [0061] [0062]: subconscious gesture comprises handshake gesture)
It would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant's subject matter for the natural gesture to comprise a handshake between the first user and the second user as described by Shamaie for the benefit of the life recorder that is a recording device that continuously captures life experiences of Moore in view of Johnson, with a reasonable expectation of success, because it would have been obvious to one of ordinary skill in the art to simply substitute one known gesture with another known gesture both resulting to generate a recording, because one of ordinary skill in the art would recognize that the substitution would result in the predictable result of generating a recording. In addition, reference (Moore in view of Johnson and Shamaie) teach features that are directed to analogous art and they are directed to the same field of endeavor, such as, capturing and managing content. This close relation between both of the references highly suggests an expectation of success.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US Patent Application Publications
Padmanabhan et al.
US 2013/0117692 A1 – Directed to capturing, organizing, sharing, and/or displaying event-based media collections [0003]
Pennington et al.
US 2010/0174993 A1 – Directed to permitting the user to maintain and manage digital media content libraries [Abstract]
Vunic et al.
US 2012/0219271 A1 – Fig. 6 showing a menu [dashboard] displaying available video-segments


Examiner has cited particular columns and line and/or paragraph numbers in the references applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.

When responding to this office action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections See 37 CFR 1.111(c).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Point of Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER NICHOLS whose telephone number is (571)270-3483.  The examiner can normally be reached on Monday-Friday 10am-2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Scott Baderman can be reached on 571-272-3644.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JENNIFER E NICHOLS/Examiner, Art Unit 2142                                                                                                                                                                                                        January 22, 2021